DETAILED ACTION
Status of Claims
	Claims 1, 4 and 10-18 are pending.
Claims 13-16 are withdrawn from consideration.
	Claims 2-3 and 5-9 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 February 2021 has been entered.
 
Status of Objections and Rejections
	The previous grounds of rejection stand.  
New grounds of rejection under 35 U.S.C. 112b are necessitated by amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the nanoporous gold layer" in line 3, page 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“NiCo2O4 nanosheets in-situ grown on three dimensional porous Ni film current collectors as integrated electrodes for high-performance supercapacitors”, Journal of Power Sources, 286, 2015, 371-379) in view of du Toit et al., (“Electrodeposited highly porous gold microelectrodes for the direct electrocatalytic oxidation of aqueous glucose”, Sensors and Actuators B: Chemical, 192, 2013, 725-729).
Regarding claim 1, Wang discloses a method for forming integrated electrodes (title = a method for forming a porous electrode), comprising:
Preparing porous Ni films as current collectors by electrodepositing Ni on nickel foils using a hydrogen bubble dynamic template method (2.2 Preparation of 3D porous Ni films = forming nanostructured current collectors by electrodeposition of a nanoporous conductive layer using a hydrogen bubble template on a substrate in a single step), and 
2O4 nanosheets on 3D porous Ni film = forming a layer of active material by electrodeposition of a pseudocapacitive layer at least one of Ru, Ni, Fe, Co, Ir, and Mn within pores of the nanoporous conductive layer through a thickness of the nanoporous conductive layer).  
Wang fails to disclose wherein said electrodeposition of a nanoporous conductive layer comprises depositing gold, platinum or titanium.  Wang discloses a nickel nanoporous layer.  
Du Toit discloses forming high-surface area electrode materials including gold electrodes produced by direct electrodeposition of highly porous gold films using a hydrogen bubble template (p. 725-726).  Du Toit teaches that highly porous gold electrode provide very large specific surface area, high electrocatalytic activity and conductivity (p. 725).  Du Toit teaches forming the highly porous gold electrode as a rapid, easy and cost-effective method (p. 725).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising a gold nanoporous electrode because du Toit discloses forming a nanoporous conductive layer of gold via a hydrogen bubbling template for use as an electrode due to its very large specific surface area, high electrocatalytic activity and conductivity (p. 725).  It would have been obvious to simply substitute the nanoporous conductive layer of Wang (i.e. nickel) with the nanoporous conductive layer of du Toit (i.e. gold) to produce the same or similar predictable result of forming a nanoporous conductive electrode.  Moreover, it would have been obvious to substitute the nickel nanoporous current collector of Wang with the gold nanoporous electrode material of du Toit due to gold’s advantageous electrical properties.  Regarding the claimed “forming a layer of active material by electrodeposition of a pseudocapacitive layer”, Wang does not indicate the 2O4 displays pseudocapacitive behavior (Figures 6-7, p. 375).  A heat treatment is not excluded from the instant claim.  
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., in view of du Toit et al., and in further view of Plowman et al. (“Honeycomb nanogold networks with highly active sites” Chem. Commun. 2010, 46, 9182-9184). 
Regarding claim 4, du Toit discloses the gold electrolyte solution comprising a gold chloride composition.  Du Toit discloses the gold electrodeposition occurring with a SCE reference electrode and wherein the voltage applied is -4.0 V.  Du Toit teaches that the high voltage ensures intense hydrogen bubbling that is key for the final foam-shape of the electrode (p. 726). The voltage applied by du Toit falls within the claimed range.  
Du Toit does not disclose wherein the gold is formed with sulfuric acid, however, in the same or similar field of forming gold porous networks by hydrogen bubbling template, Plowman teaches that a gold porous conductive layer may be formed in a sulfuric acid solution (p. 9182).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising a gold electrodeposition electrolyte comprising sulfuric acid because it would have been obvious to simply substitute one known electrolyte solution for another to obtain the same or similar predictable result of forming a gold porous network by the similar method of hydrogen bubbling template electrodeposition.  
Claims 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., in view of du Toit et al., and in further view of Chen et al. (“Toward the theoretical capacitance of RuO2 reinforced by highly conductive nanoporous gold”, Advanced Energy Materials, 2013, 3, 851-856).
Regarding claim 10, Wang and du Toit disclose the claimed invention as applied above.  Wang discloses the use of pseudocapacitive materials such as nickel and cobalt (e.g. NiCo2O4).  The combination does not disclose electrodeposition of hydrous ruthenium oxide.  
Chen discloses that amongst various pseudocapacitive materials, ruthenium dioxide has been extensively studied because of its ultralarge theoretical specific capacitance and high metallic electrical conductivity as well as excellent chemical stability at room temperature (p. 851). Chen discloses forming, by electrodeposition, hydrous RuO2 on nanoporous gold to produce a supercapacitor.  Chen teaches that the composite electrode offers a large interface area and excellent electronic/ionic conductivity for high charge storage (p. 851).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising electrodepositing hydrous ruthenium oxide within pores of a nanoporous gold layer because Chen teaches utilizing the pseudocapacitive behavior of ruthenium oxide as an electrode material.  It would have been obvious to modify the method of Wang in view of du Toit with the hydrous ruthenium oxide of Chen for producing a superior electrode material.  It would have been obvious to substitute the NiCo2O4 pseudocapacitive material of Wang with the hydrous ruthenium oxide to produce the same or similar predictable result of a supercapacitor. 
Regarding claim 17, Chen discloses wherein the electrodeposition of RuO2 occurs at 50ºC (p. 852).  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (2015), in view of du Toit et al., and in further view of Wang et al. (“NiCo2O4 nanowire arrays supported on Ni foam for high-performance flexible all-solid-state supercapacitors”, J Mater Chem A, 2013, 1, 2468).
Regarding claim 11, Wang (2015) and du Toit disclose the claimed invention as applied above.  Wang discloses fabricating a full supercapacitor (2.4 Fabrication of asymmetric supercapacitor).  Wang does not disclose forming two porous electrodes separated by a solid electrolyte. 
Wang (2013) discloses forming a nickel cobalt electrode symmetric all-solid-state supercapacitor using a solid electrolyte (e.g. PVA-KOH gel electrolyte, 2.2 Fabrication of flexible all-solid-state supercapacitor).  Wang teaches that the supercapacitors have excellent electrochemical performance with high cell areal capacitance (abstract). Wang teaches that the supercapacitors have superior flexibility (p. 2469).  Wang teaches that all-solid-state supercapacitors have gained attention as an emerging candidate for smart and efficient energy-storage devices due to the increasing demand for wearable and miniaturized electronics (Introduction).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising forming two porous electrodes separated by a solid electrolyte because Wang (2013) teaches the superior flexibility gained by utilizing a gel electrolyte and the symmetric design to produce the supercapacitor.  It would have been obvious to modify the asymmetrical setup of the supercapacitor of Wang (2015) with the all-solid-state design of Wang (2013) to produce a flexible supercapacitor with improved electrochemical capabilities.  
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., in view of du Toit et al., and in further view of Wu et al. (“Photolithographic fabrication of high-performance all-solid-state graphene-based planar micro-supercapacitors with different interdigital fingers”, Materials Chemistry A, 2014, 2, 8828). 
Regarding claim 12, Wang and du Toit disclose the claimed invention as applied above.  Wang does not disclose the method comprising an interdigitated electrode resin mask.
In the same or similar field of forming supercapacitors, Wu discloses a method of using photolithography to produce interdigital fingers (title).  Wu teaches that the novel class of materials have extremely short ion diffusion pathways and can provide unique features such as ultrahigh power density (Introduction).  Wu teaches the method including a patterned photoresist in order to impart interdigital fingers to the electrode materials (p. 8289).  The photoresist is applied and subsequently removed to form the electrode materials (Figure 1a).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising forming an interdigitated electrode resin mask because Wu discloses a method of using photolithography to produce interdigital fingers (title).  Wu teaches that the novel class of materials have extremely short ion diffusion pathways and can provide unique features such as ultrahigh power density (Introduction).  Wu teaches the method including a patterned photoresist in order to impart interdigital fingers to the electrode materials (p. 8289).  The photoresist is applied and subsequently removed to form the electrode materials (Figure 1a).  It would have been obvious to modify the method of Wang in view of du Toit with an interdigital pattern disclosed in Wu for producing an electrical energy storage device with improved power density.  
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., in view of du Toit et al., in view of Chen et al., and in further view of Fang et al. (“Effect of temperature annealing on capacitive and structural properties of hydrous ruthenium oxides”, J. Power Sources, 160, 2006, 1506-1510). 
Regarding claim 18, Wang, du Toit and Chen disclose the claimed invention as applied above.  Wang discloses a heat treatment (p. 372), however, the combination does not disclose the method further comprising annealing in air at a temperature of 150 ºC.
Fang discloses a method of electrodeposition hydrous ruthenium oxide films and subsequently annealing the films to improve the supercapacitive properties of the films (abstract, Experimental).  Fang teaches annealing in air at temperatures of 100, 200 and 400 ºC (Figure 2).  Fang teaches that an optimal properties were obtained within the threshold of 200 ºC (Conclusion).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising annealing at 150 ºC because Fang teaches that the electrochemical properties of hydrous ruthenium oxide can be improved with the use of annealing.  

Response to Arguments
Applicant's arguments filed 1 February 2021 have been fully considered but they are not persuasive. A remark on page 6 states that Wang (2015) teaches an asymmetric capacitor.  The Examiner acknowledges the asymmetric supercapacitor of Wang.  The instant claims do not recite either an asymmetric or symmetric configuration. Claim 11 indicates multiple porous electrodes are formed, but does not indicate an asymmetric or symmetric configuration.  
A remark on page 6 states that Wang (2015) is for use in alkaline electrolyte and that the instant application uses an acidic electrolyte. It is noted that the instant claims do not indicate a pH of the electrolyte.  The remark is not commensurate in scope with the instant claims.
2O4 is not a pseudocapacitive material as described in the present invention”.  The Examiner respectfully disagrees.  Wang (2015) explicitly states “As expected, the curves in Fig. 7a are not triangular in shape and present charge and discharge plateaus, resulting from the redox reactions that occur in the potential range.  It confirms the pseudocapacitance behavior of NiCo2O4, which is consistent with the cyclic voltammetry results” (pg. 375). Redox reactions are indicative of Faradaic reactions and thus pseudocapacitance.  
The remarks recite the specific capacitance of the materials of Wang (2015).  The remarks recite a roughness factor increase of the application’s gold electrode on page 7.  There is no argument present. 
On pages 7-9, the argument is directed towards the combination of Wang (2015) and du Toit and states that du Toit is neither from the same field of endeavor as the claimed invention, nor reasonably pertinent to the problem faced by the present inventors and state that du Toit is non-analogous art because du Toit is directed towards glucose sensors.  The Examiner respectfully disagrees with this analysis.  Du Toit is analogous art to Wang (2015) because du Toit is utilizing the same method concepts of Wang (2015).  One of the main components of both references is the nanoporous template which is formed by the same method including the hydrogen bubble template via electrodeposition.  Therefore the references are overlapping in the field of forming nanoporous templates using a hydrogen bubble template via electrodeposition.  The references also overlap in the area of electrode materials.  The references identify the electrode material and indicate that the nanoporous structure is ideal for their application (e.g. high surface area).  This concept (e.g. high surface area electrode material) is the same as with the instant application (see applicant’s [0004]).  Although the references utilize the electrode 
On page 8 the argument states that there is no reason to substitute the nickel of Wang (2015) with the gold of du Toit.  The Examiner respectfully disagrees.  Du Toit explicitly teaches that highly porous gold electrodes provide very large specific surface area, high electrocatalytic activity and conductivity (p. 725), which are also essential to supercapacitor electrodes.  
On page 8 the argument states that “It is therefore unexpected to triple this value” in reference to the areal capacitance or capacitance.  The Examiner respectfully disagrees with this analysis.  First, the instant claims do not indicate a required specific capacitance or areal capacitance.  Second, the argument refers to the instant material of Au/RuO2, however the combination of prior art teaches these materials therefore there is nothing unexpected. 
On page 8 the argument states that Wang’s device does not behave like a capacitor.  The Examiner respectfully disagrees.  Wang’s titled “…three dimensional porous Ni film current collectors as integrated electrodes for high-performance supercapacitors” is explicitly disclosing a capacitor.  
On page 8 the argument states that the fragility of du Toit’s electrode would teach away from replacing Ni with Au.  The Examiner respectfully disagrees with this analysis.  Du Toit indicates multiple advantages of using gold as an electrode material which has been indicated above.  There is no teaching away based on fragility.  
The Declaration under 37 CFR 1.132 is acknowledged, however, the remarks are not found persuasive.  The Declaration states that “namely NiCo2O4 is not a pseudocapacitive material but a battery-type material.  The Examiner respectfully disagrees.  As stated above, 2O4 nanosheets in-situ grown on three dimensional porous Ni film current collectors as integrated electrodes for high-performance supercapacitors”).  Wang explicitly teaches a conductive material of nickel by which electrodeposition is carried out upon.  The nickel of Wang is substituted with the gold electrode material of du Toit.  Regarding point number eight, stating that Wang is not pertinent, the Examiner respectfully disagrees.  Wang (2015) teaches the same method steps as claimed including electrodepositing a conductive layer using a hydrogen bubble template and subsequently forming an electrode active material.  The teachings of du Toit are relevant and analogous to both the teachings of Wang and the instant claims.  Du Toit forms a nanoporous metallic network of gold (i.e. conductive layer) as an electrode material with the benefits of higher conductive and increased surface area.  Multiple concepts are therefore overlapping between Wang, du Toit and the instant application.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594.  The examiner can normally be reached on Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.